Judgment of the Supreme Court, Nassau County, entered January 19,1966, reversed on the facts, and new trial granted as between *574the plaintiffs Shea and appellant, with costs to abide the event, unless, within 30 days after entry of the order hereon, the female plaintiff shall serve and file a written stipulation consenting to reduce the amount of the verdict in her favor from $20,000 to $12,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the verdict as to the female plaintiff was excessive to the extent indicated. Beldock, P. J., Ughetta and Benjamin, JJ., concur; Brennan and Hopkins, JJ., dissent and vote to affirm the judgment.